FILED

                                                                                  January 29, 2018
                                      2018 IL App (4th) 170387                      Carla Bender
                                                                                4th District Appellate
                                           NO. 4-17-0387                              Court, IL

                                 IN THE APPELLATE COURT


                                           OF ILLINOIS


                                        FOURTH DISTRICT


 In re JIAN L., a Person Found Subject to Involuntary       )    Appeal from
 Admission                                                  )    Circuit Court of
                                                            )    Champaign County
 (The People of the State of Illinois,                      )    No. 17MH4
               Petitioner-Appellee,                         )
               v.                                           )    Honorable
 Jian L.,                                                   )    Michael Q. Jones,
               Respondent-Appellant).                       )    Judge Presiding.



               JUSTICE STEIGMANN delivered the judgment of the court with opinion.
               Presiding Justice Harris and Justice Knecht concurred in the judgment and
               opinion.

                                             OPINION

¶1             In April 2017, respondent, Jian L., was voluntarily admitted to Presence Covenant

Medical Center for inpatient psychiatric care. On May 5, 2017, he filed a request to be dis­

charged. That same day, the State filed a petition for involuntary admission under section 3-601

of the Mental Health and Developmental Disabilities Code (Code) (405 ILCS 5/3-601 (West

2016)). In it, the State alleged that respondent suffered from a mental illness and required further

hospitalization to prevent harm to himself or others. On May 11, 2017, respondent withdrew his

request to be discharged and argued that the State’s petition for involuntary admission was no

longer necessary. The trial court rejected that argument and, after a hearing, granted the State’s

petition for involuntary admission.

¶2             Respondent appeals, arguing that (1) the trial court erred by adjudicating the
State’s petition for involuntary admission or, in the alternative, (2) the certificates attached to the

State’s petition for involuntary admission failed to comply with section 3-203 of the Code (id.

§ 3-203). We disagree and affirm.

¶3                                       I. BACKGROUND

¶4             On May 5, 2017, the State filed a petition for involuntary admission of respondent

to a mental health facility under section 3-601 of the Code. Id. § 3-601. The petition alleged that

respondent voluntarily admitted himself and later—on May 5, 2017—submitted a written notice

of desire to be discharged. Id. §3-403. The State alleged in its petition that defendant had a men­

tal illness and was in need of hospitalization to prevent him from harming himself or others.

¶5             Six days after the State filed its petition, respondent withdrew his request for dis­

charge.

¶6             That same day, the trial court conducted a hearing on the State’s petition for in­

voluntary admission. Respondent, represented by counsel, argued that the hearing on the State’s

petition for involuntary admission must cease because respondent had withdrawn his desire to be

discharged and was willing to remain voluntarily admitted. Therefore, according to respondent,

the State had no need to proceed on its petition for involuntary admission. The trial court rejected

respondent’s argument and conducted a hearing.

¶7             At the hearing, psychiatrist Feiting Su testified that on April 16, 2017, respondent

was voluntarily admitted to Presence Covenant Medical Center because he was hearing voices

and suffering from paranoia. After respondent’s admission, Su observed paranoid behavior by

respondent, who believed that his life was in danger and that people were coming to shoot him

and his family. Respondent used his furniture to barricade his room. Respondent had been ag­

gressive with staff, requiring “injections of medications on a regular basis.” On one occasion,



                                                 -2­
respondent barricaded himself and Su inside his room. When staff intervened, respondent be­

came aggressive. According to Su, respondent believed that the staff was trying to poison him,

and he often refused to eat or take his medications. Su diagnosed respondent with schizo-

affective disorder, bipolar type. Su opined that respondent was a danger to himself and others

and could not provide for his own basic physical needs. During his time at Presence Covenant

Medical Center, respondent’s mental health worsened. Su testified that respondent required long­

term psychiatric care to address his mental illness.

¶8             After the hearing, the trial court granted the State’s petition and ordered that re­

spondent was subject to involuntary admission for 90 days.

¶9             This appeal followed.

¶ 10                                       II. ANALYSIS

¶ 11           Respondent argues that (1) the trial court erred by adjudicating the State’s petition

for involuntary admission or, in the alternative, (2) the certificates attached to the State’s petition

for involuntary admission failed to comply with section 3-203 of the Code.

¶ 12                                         A. Mootness

¶ 13           Respondent and the State agree that this appeal is moot because respondent is no

longer admitted to a mental health institution. But respondent claims that we can nonetheless

hear and decide this appeal under the exception to the mootness doctrine for cases that are capa­

ble of repetition yet avoiding review. See In re Alfred H.H., 233 Ill. 2d 345, 358-60, 910 N.E.2d
74, 82-83 (2009). The State concedes that this appeal qualifies for review under that exception.

We accept the State’s concession.

¶ 14                  B. Mental Health and Developmental Disabilities Code

¶ 15           Section 3-400 of the Code (405 ILCS 5/3-400 (West 2016)) establishes a process



                                                 -3­
for individuals to voluntarily admit themselves to a mental health facility in the following man­

ner:

               “Any person 16 or older, including a person adjudicated a person with a disabil­

               ity, may be admitted to a mental health facility as a voluntary recipient for treat­

               ment of a mental illness upon the filing of an application with the facility director

               of the facility if the facility director determines and documents in the recipient’s

               medical record that the person (1) is clinically suitable for admission as a volun­

               tary recipient and (2) has the capacity to consent to voluntary admission.”

¶ 16           Section 3-403 (id. § 3-403) addresses how a voluntarily admitted respondent can

request to be discharged from a mental health facility:

               “A voluntary recipient shall be allowed to be discharged from the facility at the

               earliest appropriate time, not to exceed 5 days *** after he gives any treatment

               staff person written notice of his desire to be discharged unless he either with­

               draws the notice in writing or unless within the 5[-]day period a petition and 2

               certificates conforming to the requirements of paragraph (b) of Section 3-601 and

               Section 3-602 are filed with the court. Upon receipt of the petition, the court shall

               order a hearing to be held within 5 days, *** to be conducted pursuant to Article

               IX of this Chapter.”

¶ 17           Section 3-601(a) of the Code (id. § 3-601(a)) provides the following, concerning

who may file the petition for involuntary admission referenced above in section 3-403 of the

Code:

               “When a person is asserted to be subject to involuntary admission on an inpatient

               basis and in such a condition that immediate hospitalization is necessary for the



                                                -4­
               protection of such person or others from physical harm, any person 18 years of

               age or older may present a petition to the facility director of a mental health facili­

               ty in the county where the respondent resides or is present. The petition may be

               prepared by the facility director of the facility.”

¶ 18           Section 3-602 of the Code (id. § 3-602) provides the following about the two cer­

tificates that must be attached to a petition for involuntary admission:

               “The petition shall be accompanied by a certificate executed by a physician, qual­

               ified examiner, psychiatrist, or clinical psychologist which states that the respond­

               ent is subject to involuntary admission on an inpatient basis and requires immedi­

               ate hospitalization.”

¶ 19           Section 3-203 of the Code (id. § 3-203) provides that every petition, certificate,

and proof of service required by the Code “shall be executed under penalty of perjury as though

under oath or affirmation, but no acknowledgement is required.”

¶ 20                          C. Statutory Construction of the Code

¶ 21           Respondent argues that the trial court erred by adjudicating the State’s petition for

involuntary admission. Respondent’s argument addresses the following factual scenario: A pa­

tient has voluntarily admitted himself under section 3-400 of the Code and later makes a written

request for discharge under section 3-403 of the Code. Within five days, the State responds by

filing a petition for involuntary admission under section 3-403 of the Code. The patient then

abandons his request for discharge. Under those circumstances, respondent argues that the State

may no longer proceed on its petition for involuntary admission. The Code does not explicitly

address that specific factual scenario. We therefore construe the Code as a whole to determine

how to resolve respondent’s claim.



                                                 -5­
¶ 22           “The primary objective in construing a statute is to ascertain and give effect to the

intent of the legislature.” People v. Casas, 2017 IL 120797, ¶ 18. “The most reliable indicator of

legislative intent is the language of the statute, given its plain and ordinary meaning.” Id. “A

court must view the statute as a whole, construing words and phrases in light of other relevant

statutory provisions and not in isolation.” Id. “The court may consider the reason for the law, the

problems sought to be remedied, the purposes to be achieved, and the consequences of constru­

ing the statute one way or another.” Id. “Also, a court presumes that the General Assembly did

not intend to create absurd, inconvenient, or unjust results.” Id. Because involuntary commitment

infringes on a patient’s liberty interests, statutory language involving involuntary commitment

must be construed strictly in favor of the patient. In re Houlihan, 231 Ill. App. 3d 677, 681, 596
N.E.2d 189, 192 (1992).

¶ 23           When a patient voluntarily admits himself under section 3-403 of the Code, the

State cannot file a petition for involuntary commitment until the patient has made a written re­

quest for discharge. In re Splett, 143 Ill. 2d 225, 234, 572 N.E.2d 883, 887 (1991). That rule fur­

thers the Code’s purpose of encouraging voluntary admissions by guaranteeing that voluntary

patients have the right to request discharge. Id. at 234-35.

¶ 24           In this case, the State complied with Splett and section 3-403 the Code by waiting

to file a petition for involuntary admission until after respondent made a written request for dis­

charge. The State further complied with section 3-403 by filing the petition for involuntary ad­

mission within five days of respondent’s written request for discharge.

¶ 25           The Code does not prohibit the State from continuing to proceed on a properly

filed petition for involuntary admission after a respondent has withdrawn his request for dis­

charge. We decline to read such a limitation into the Code. See People v. Shinaul, 2017 IL



                                                -6­
120162, ¶ 17 (“Absent express language in the statute providing an exception, we will not depart

from the plain language and read into the statute exceptions, limitations, or conditions that the

legislature did not express.”).

¶ 26           The relevant sections of the Code set up a careful structure of events involving

respondents who voluntarily admit themselves to a mental health facility. If we were to adopt

respondent’s reading of the Code, that careful structure would be disrupted. Under that reading, a

respondent could continually request discharge, wait to see if the State filed a petition for invol­

untary admission, and then “pull the plug” on those involuntary admission proceedings by with­

drawing his request for discharge. Such a circular process could continue ad infinitum at tremen­

dous cost to the State and the judicial system. We conclude that the legislature did not intend

such an absurd and inefficient result when it drafted the Code.

¶ 27           We therefore conclude that proceedings on a petition for involuntary admission

filed under section 3-403 of the Code may continue despite the respondent’s withdrawing his re­

quest for discharge from voluntary admission.

¶ 28              D. Propriety of the Certificates Attached to the State’s Petition

¶ 29           Respondent argues that the two certificates attached to the State’s petition for in­

voluntary admission were not “executed under penalty of perjury as though under oath or affir­

mation,” as required by section 3-203 of the Code (405 ILCS 5/3-203 (West 2016)).

¶ 30                                1. Certificate Requirements

¶ 31           Section 3-403 of the Code provides that the State’s petition for involuntary admis­

sion must include two “certificates conforming to the requirements of paragraph (b) of Section 3­

601 and Section 3-602.” Id. § 3-403.

¶ 32           Sections 3-601 and 3-602 pertain to the requirements for emergency petitions for



                                                -7­
involuntary admission of otherwise nonadmitted respondents. Section 3-601 describes the neces­

sary contents of the petition itself. Id. § 3-601.

¶ 33           Section 3-602 requires that the petition be accompanied by a certificate executed

by a qualified person who has examined the respondent. Id. § 3-602. The certificate must include

(1) a statement that the respondent is subject to involuntary admission and requires immediate

hospitalization, (2) a statement that the examiner has examined the respondent within the past 72

hours, and (3) the examiner’s clinical observations and information relied on in reaching a diag­

nosis. Id.

¶ 34           In addition, section 3-203 of the Code provides that “[e]very petition, certificate

and proof of service required by this Chapter shall be executed under penalty of perjury as

though under oath or affirmation, but no acknowledgement is required.” Id. § 3-203.

¶ 35                                 2. Respondent’s Argument

¶ 36           Respondent cites the requirements of sections 3-403 and 3-203 of the Code and

then asserts that “neither of the certificates of Drs. Su and Roberts were so executed.” We pre­

sume that respondent’s argument is that the certificates of Dr. Su and Dr. Roberts were not “exe­

cuted under penalty of perjury as though under oath or affirmation,” as required by section 3­

203. Respondent argues further that because the doctors’ certificates were not executed under

penalty of perjury, the trial court’s judgment of involuntary admission is “erroneous and of no

effect” and must be reversed.

¶ 37           In In re Wheeler, 152 Ill. App. 3d 371, 373, 504 N.E.2d 524, 526 (1987), the Se­

cond District held that deficiencies in a petition or certificate brought under the Code do not pre­

vent a trial court from adjudicating a petition for commitment. The appellate court explained, as

follows:



                                                 -8­
                “[A]ny deficiencies in the petition or accompanying certificates could not affect

                the court’s power to enter the order of commitment. Since respondent does not

                challenge the sufficiency of the evidence on which the court based its finding, it

                would not serve the interest of respondent or of society to reverse the trial court’s

                decision because of technical defects in the first certificate.” Id.

¶ 38            Here, as in Wheeler, any deficiencies in the certificates attached to the State’s pe­

tition did not prevent the court from adjudicating the petition. Importantly, the allegations in the

petition were attested to, under oath, at the May 2017 hearing. Respondent does not challenge the

sufficiency of that evidence. The purpose of all pleading verifications is to ensure “ ‘that the al­

legations are brought truthfully and in good faith.’ ” People v. Hommerson, 2014 IL 115638, ¶ 9,

4 N.E.3d 58 (quoting People v. Collins, 202 Ill. 2d 59, 67, 782 N.E.2d 195, 199 (2002)). In this

case, the testimony at the May 2017 hearing establishes that the allegations of the petition were

brought in good faith. We decline to disturb the trial court’s judgment because of a supposed

technical violation in the certificates attached to the State’s petition.

¶ 39                                     III. CONCLUSION

¶ 40            For the foregoing reasons, we affirm the trial court’s judgment.

¶ 41            Affirmed.




                                                  -9­